Exhibit 10.1

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

PATENT ASSIGNMENT AGREEMENT

 

This Patent Assignment Agreement is entered into as of the Execution Date (as
defined below), by and between Janssen Pharmaceuticals, Inc., a Pennsylvania
company having a principal place of business at 1125 Trenton-Harbourton Road,
Titusville, New Jersey 08560 (“JANSSEN”) and VIVUS, Inc., a Delaware company
having a principal place of business at 351 E. Evelyn Ave., Mountain View,
California 94041 (“VIVUS”).

 

BACKGROUND

 

WHEREAS:

 

JANSSEN and its Affiliates own the Patent Rights as defined below, which include
one or more claims relating to certain drug products containing Topiramate (as
defined below); and

 

VIVUS, who markets the product QYSMIA®, which is a drug comprised of a
combination of phentermine and Topiramate, desires to obtain and JANSSEN desires
to assign to VIVUS the Patent Rights on the financial terms and other conditions
set forth below.

 

NOW, THEREFORE, in consideration of the various promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

Article 1
Definitions

 

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, will have the meaning set forth below or, if not
listed below, the meaning designated where first used in this Agreement, and
correlative capitalized terms will have corresponding meanings.

 

1.1.                            “Affiliate” ” means, with respect to a specified
Party, any corporation or other entity that directly or indirectly controls, is
controlled by, or is under common control with such Party.  For the purposes of
this definition, the term “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”) means possession of at
least 50% of the voting stock or other ownership interest of the entity, or the
power to direct or cause the direction of the management and policies of the
entity, or the power to elect or appoint at least 50% of the members of the
governing body of the entity through the ownership of the outstanding voting
securities or by contract or otherwise.

 

1.2.                            “Agreement” means this Patent Assignment
Agreement, including its Attachments, as the same may be amended from time to
time.

 

--------------------------------------------------------------------------------


 

1.3.                            “Approved Indication” means chronic weight
management in adult patients that are (i) obese or (ii) overweight with at least
one weight-related comorbidity such as hypertension, type 2 diabetes mellitus or
dyslipidemia, as determined by the patient’s body mass index (BMI).

 

1.4.                            “Bankruptcy” means, with respect to a Party,
that:  (a) the Party has been declared insolvent or bankrupt by a court of
competent jurisdiction and such declaration is not appealable or is not
appealed; or (b) a voluntary or involuntary petition in bankruptcy has been
filed in any court of competent jurisdiction against the Party and such petition
has not dismissed within *** (***) days after filing; or (c) the Party has made
or executed an assignment of substantially all of its assets for the benefit of
creditors.

 

1.5.                            “Business Day” means any day other than a
Saturday, Sunday, or a day that is a national or bank holiday in the United
States.

 

1.6.                            “Confidential Information” has the meaning
ascribed to such term in Section 5.2.

 

1.7.                            “Diligent Efforts” means, with respect to a
Party in reference to commercialization, expending commercially reasonable
efforts that are consistent with the efforts typically expended in the
pharmaceutical industry, by companies similarly capitalized and situated as the
Party, considering relevant factors, for example, technical challenges, market
potential, regulatory requirements, patient population, and competitive
position, as may be applicable.

 

1.8.                            “Dollars” means the legal currency of the United
States.

 

1.9.                            “Effective Date” means the date on which Janssen
receives payment from Vivus of the total amount specified in Section 3.1.

 

1.10.                     “Exchange Rates” means the exchange rates the Parties
agree to use to convert royalty payments in local currency into US dollars.
 Exchange rates will be set quarterly based on the close price exchange rates
published in the Wall Street Journal on the last Business Day of each calendar
quarter. The reset exchange rates shall apply to all royalty payment based on
Net Sales recognized in the same calendar quarter.  The exchange rates shall
apply to all royalty payments related to the Net Sales recognized during the
period for which fixed exchange rate applies independent of the actual invoice
date.

 

1.11.                     “Excluded Patents” means ***; any and all
continuations, continuations-in-part, requests for continued examination,
divisions, renewals, substitute applications, and all patents granted thereon,
and reissues, reexaminations and extensions or restorations thereof by existing
or future extension or restoration mechanisms; and any foreign counterparts of
the foregoing.

 

1.12.                     “Execution Date” means the date of execution by the
last Party to sign below.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.13.                     “FDA” means the United States Food and Drug
Administration or any successor agency in the United States with
responsibilities comparable to those of the United States Food and Drug
Administration.

 

1.14.                     “First Commercial Sale” means the first sale in an
arm’s-length transaction of a Vivus Product to a Third Party by VIVUS (or any of
its Affiliates or licensees) in a country, following receipt of any necessary
Regulatory Approval of the Vivus Product to permit its marketing in such
country.

 

1.15.                     “Formulated Vivus Product” means a Vivus Product
containing a combination of immediate-release phentermine hydrochloride and
extended-release Topiramate in a capsule form (such as approved by the FDA and
marketed under the tradename QYSMIA®) ***  as described in Attachment 5.

 

1.16.                     “Indication” means any disease or condition listed
under the header “INDICATIONS AND USAGE” of a Product’s approved label upon
marketing approval for the Product by a Regulatory Authority.

 

1.17.                     “Net Sales” means the gross amounts invoiced on sales
of a Vivus Product by VIVUS or any of its Affiliates or licensees to a Third
Party purchaser in an arms-length transaction, less the following customary
deductions, determined in accordance with US generally accepted accounting
principles and standard internal policies and procedures and accounting
standards consistently applied throughout VIVUS, to the extent specifically and
solely allocated to such Vivus Product and actually taken, paid, accrued,
allowed, included or allocated based on good faith estimates in the gross sales
prices with respect to such sales (and consistently applied as set forth below):

 

(a)                                 normal and customary trade, cash and/or
quantity discounts, allowances, and credits allowed or paid, in the form of
deductions actually allowed or fees actually paid with respect to sales of such
Vivus Product (to the extent not already reflected in the amount invoiced),
excluding commissions for commercialization;

 

(b)                                 excise taxes, use taxes, tariffs, sales
taxes and customs duties, and/or other government charges imposed on the sale of
Vivus Product to the extent included in the price and separately itemized on the
invoice price (but specifically excluding, for clarity, any income taxes
assessed against the income arising from such sale) (including VAT, but only to
the extent that such VAT taxes are not reimbursable or refundable);

 

(c)                                  outbound freight, shipment and insurance
costs to the extent included in the price and separately itemized on the invoice
price;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

(d)                                 compulsory payments and cash rebates related
to the sales of such Vivus Product paid to a governmental authority (or agent
thereof) pursuant to governmental regulations by reason of any national or local
health insurance program or similar program, to the extent allowed and taken;

 

(e)                                  retroactive price reductions, credits or
allowances actually granted upon rejections or returns of Vivus Product,
including for recalls or damaged good and billing errors;

 

(f)                                   rebates, chargebacks, and discounts (or
equivalent thereof) actually granted to managed health care organizations,
pharmacy benefit managers (or equivalent thereof), federal, state/provincial,
local or other governments, or their agencies or purchasers, reimbursers, or
trade customers; and

 

(g)                                  inventory management agreement fees,
wholesaler fees, and specialty pharmacy charges, in each case, to the extent
specifically attributable to the Vivus Product.

 

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount consistent
with VIVUS’s, or its Affiliate’s or licensee’s (as the case may be) business
practices consistently applied across its product lines and accounting standards
and verifiable based on its sales reporting system.  All such discounts,
allowances, credits, rebates, and other deductions shall be fairly and equitably
allocated to Vivus Product and any other products of VIVUS and its Affiliates
and licensees such that Vivus Product does not bear a disproportionate portion
of such deductions.  For clarity, sales of Vivus Product by and between VIVUS,
its Affiliates and licensees shall not be deemed sales to Third Parties and
shall be excluded from Net Sales calculations for all purposes so long as such
Vivus Product is subsequently resold to a Third-Party end user.  Sales of Vivus
Product solely for the use in conducting clinical trials of such Vivus Product
in order to obtain the first Regulatory Approval of such Vivus Product in a
country may be excluded from Net Sales calculations.

 

1.18.                     “Non-Assigned Patent Rights” means: (i) those patents
and patent applications owned by JANSSEN or its Affiliates set forth in
Attachment 4, including, without limitation, any and all: (a) continuations,
continuations-in-part, requests for continued examination, divisions, renewals,
substitute applications, and all patents granted thereon, and (b) reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms; and (c) any foreign counterparts of the foregoing; and
(ii) ***.

 

1.19.                     “Party” means JANSSEN or VIVUS, as referred to
individually. “Parties” means JANSSEN and VIVUS, as referred to collectively.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.20.                     “Patent Office” means the United States Patent and
Trademark Office, European Patent Office, or other government agency or office
responsible for the examination of patent applications or granting of patents in
a country, region, or supra-national territory.

 

1.21.                     “Patent Rights” means those patents and patent
applications owned by JANSSEN or its Affiliates set forth in Attachment 1,
including, without limitation, any and all: (a) continuations,
continuations-in-part, requests for continued examination, divisions, renewals,
substitute applications, and all patents granted thereon, and (b) reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms; and (c) any foreign counterparts of the foregoing.

 

1.22.                     “Prosecute” means, in reference to any Patent Rights,
to prosecute, maintain, defend, and take any other action with respect to the
Patent Rights in any Patent Office.

 

1.23.                     “Product” means a product in any dosage or other final
form for the prevention, treatment or diagnosis of disease in humans or animals.

 

1.24.                     “Regulatory Approval” means receipt of all official
approvals from the applicable Regulatory Authority or other government, pricing,
and/or health authorities in a jurisdiction (country or supra-national
organization), such as the FDA or EMA, required for the use or sale of a Vivus
Product for a particular Indication in such jurisdiction, including any
approvals for importation, manufacture, pricing, and/or reimbursement where
necessary.  For the avoidance of doubt, a notice of approvability or an
approvable letter from such a Regulatory Authority shall not be deemed an
approval.

 

1.25.                     “Regulatory Drug Application” means a new drug
application or product license application or its equivalent filed with and
accepted by the FDA after completion of human clinical trials to obtain
marketing approval for a Product, or any comparable application filed with and
accepted by the Regulatory Authority of a country or jurisdiction other than the
United States.

 

1.26.                     “Regulatory Authority” means any applicable
supranational, European Union, federal, national, regional, state or local
regulatory agency, department, bureau, commission, council or other government
entity with authority over the development, manufacture, use, marketing and/or
sale (including approval of NDAs and other Regulatory Applications) of a
pharmaceutical Product in any regulatory jurisdiction throughout the world,
including without limitation, the FDA in the United States.

 

1.27.                     “Term” has the meaning ascribed to such term in
Section 8.1.

 

1.28.                     “Third Party” means any Person other than a Party or
any of its Affiliates.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

1.29.                     “Topiramate” means the compound
2,3:4,5-bis-O-(1-methylethylidene)-b-D-fructopyranose sulfamate, or
2,3:4,5-bis-O-(1-methylethylidene)-b-D-fructopyranose in its free acid form, or
any pharmaceutically acceptable salt, solvate, hydrate, prodrug or polymorph
thereof.

 

1.30.                     “Vivus Product” means a Product sold by or on behalf
of VIVUS containing Topiramate as an active ingredient, alone or in combination
with one or more other active ingredients.

 

Article 2
Assignment of Patents

 

2.1.                            Assignment of Patent Rights.  As of the
Effective Date and subject to the terms and conditions of this Agreement,
JANSSEN shall and hereby does agree to transfer and assign, and shall cause its
applicable Affiliates to transfer and assign, to VIVUS all of JANSSEN’s and its
Affiliates’ rights, title and interest in and to the Patent Rights, including
(i) the right to exclusively or non-exclusively license, sublicense, claim
priority to, prosecute, assign and/or otherwise exploit the Patent Rights,
without accounting to JANSSEN and without payment of consideration to JANSSEN
other than as set forth herein; and (ii) all causes of action and enforcement
rights for the Patent Rights, including all rights to pursue damages, injunctive
relief and other remedies for past and future infringement of the Patents
Rights.

 

2.2.                            Confirmatory Documentation.  Promptly after the
Effective Date, JANSSEN shall execute, and cause its applicable Affiliates to
execute, a confirmatory assignment of the Patent Rights substantially in the
form attached as Attachment 2 hereto for VIVUS’s recordation with Patent Offices
and agrees to execute all other documents reasonably requested by VIVUS and
reasonably necessary to evidence with any Patent Office the transfer of said
Patent Rights to VIVUS.  VIVUS shall be solely responsible at its own expense
for notifying any Patent Offices or other appropriate government agencies of the
transfer of ownership of the Patent Rights, and for formally recording
documentation of the assignment of the Patent Rights in any Patent Offices, and
VIVUS assumes all risk associated with any failure to timely do so with respect
to any Patent Rights. Without limiting the foregoing, JANSSEN agrees to use
reasonable efforts to assist VIVUS, at VIVUS’s expense, to secure VIVUS’s rights
in the Patent Rights in any and all countries where they are now issued or
pending, including the execution of all assignments and all other instruments
which VIVUS considers reasonably necessary or appropriate in order to perfect
the assignment and conveyance to VIVUS, its successors and assigns of the sole
and exclusive right, title and interest in and to such Patent Rights.

 

2.3.                            Grant Back of Limited License.

 

2.3.1.                  VIVUS shall and hereby does grant back to JANSSEN a
license, with right to sublicense to Affiliates only, to practice under the
Patent Rights solely for purposes of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

conducting internal research only.  Except as expressly provided herein, JANSSEN
retains no other rights under the Patent Rights assigned hereunder. For clarity,
the Limited License granted in this Section 2.3 excludes any right to make or
sell any commercial product or service covered by the Patent Rights.

 

2.3.2.                  The licenses or other rights granted by VIVUS under
Section 2.3.1 are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code.  The
Parties agree that JANSSEN, as a licensee of such rights, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code,
and that upon commencement of a Bankruptcy proceeding by or against VIVUS under
the U.S. Bankruptcy Code, JANSSEN shall be entitled to a complete duplicate of
or complete access to (as appropriate) the Patent Rights (to the extent not
already in JANSSEN’s possession and solely as necessary for JANSSEN’s practice
of the license in Section 2.3.1).  Furthermore upon any such commencement of a
Bankruptcy proceeding involving VIVUS, the provisions of Sections 8.3 and 8.4
shall apply. The foregoing is without prejudice to any rights that JANSSEN may
have arising under the U.S. Bankruptcy Code or other applicable law.

 

2.4.                            No Implied Licenses.  Except as expressly
granted herein, no license or any other right is granted by a Party under any of
its patents or any other intellectual property rights to the other Party.

 

2.5.                            Dismissal of Action. On the first business day
following the Execution Date, JANSSEN shall cause their counsel to execute and
file a Notice of Dismissal of the action (Case No. 1:14-cv-01088 filed in the
U.S. District Court for the District of Delaware), as attached in Attachment 6.

 

Article 3
Financials and Reporting

 

3.1.                            Upfront Payment.  VIVUS shall pay to JANSSEN a
one-time, non-refundable, non-creditable, upfront payment of *** Dollars ($***),
which amount will be due upon execution of this Agreement and payable within ***
(***) days thereafter.

 

3.2.                            Royalty; Buyout; Diligence.

 

3.2.1.                  VIVUS shall pay to JANSSEN, on a quarterly basis
beginning with the first calendar quarter ending after the Execution Date,
royalties in the amount of *** percent (***%) of aggregate Net Sales of all
Vivus Products sold by VIVUS, its Affiliates and licensees. Such royalties shall
be payable, on a country-by-country and Product-by-Product basis, beginning on
the First Commercial Sale of a Vivus Product in a particular country and ending
on the later of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

(i) the date of expiration of the last-to-expire Patent Right in such country or
(ii) the date of expiration of the last-to-expire Patent Right in any other
country where the Vivus Product was manufactured thereunder.  The Parties
acknowledge and agree that VIVUS shall not be required to pay royalties
hereunder on Net Sales in the United States of the Vivus Product labeled for the
Approved Indication after the expiration of U.S. Patent No. 6,071,537 (the “‘537
Patent”), provided that there are no patents within the Patent Rights (other
than the ‘537 Patent) listed in the FDA’s “Approved Drug Products with
Therapeutic Equivalence Evaluations” (the “Orange Book”) for the Vivus Product
after such expiration of the ‘537 Patent.  If, after expiration of the ‘537
Patent, a patent within the Patent Rights (other than the ‘537 Patent) is listed
in the Orange Book for the Vivus Product (an “Orange Book Patent”), then VIVUS
would pay royalties hereunder on Net Sales in the United States on such Orange
Book Patent until its expiration.

 

3.2.2.                  VIVUS shall have the option, at any time during the Term
with notice to JANSSEN, to terminate VIVUS’s royalty obligation under Section
3.2.1, and to fully pay up the remaining consideration for the assignment of the
Patent Rights hereunder, upon making a lump-sum payment to JANSSEN in an amount
equal to: *** Dollars ($***) minus the upfront payment and minus the total
amount of royalties in Dollars already paid to JANSSEN at such time VIVUS makes
such payment (the “Buyout Amount”).

 

3.2.3.                  During the Term, from the Effective Date until such time
as VIVUS pays the Buyout Amount to JANSSEN, VIVUS shall use Diligent Efforts to
commercialize each Vivus Product in each country where VIVUS receives Regulatory
Approval for such Vivus Product.  Upon payment of the Buyout Amount, VIVUS’s
royalty obligations shall terminate.

 

3.3.                            Royalty Payments and Report.  Royalty payments
are due and payable in Dollars *** (***) days after the end of each calendar
quarter.  Each payment of royalties due under this Agreement will be accompanied
with a report setting forth, on a Product-by-Product and country-by-country
basis, the number of units of Vivus Product sold by VIVUS, its Affiliates and
licensees during the applicable calendar quarter, gross sales of Vivus Product
in the applicable country during such calendar quarter, a calculation of Net
Sales in the applicable country showing the itemized deductions to the extent
practicable provided for in the definition of “Net Sales” during such calendar
quarter. This report shall also include the Exchange Rates set for in Section
1.10 and other methodology used in converting Net Sales into Dollars, from the
currencies in which sales were made in order to determine the appropriate
royalties owed to JANSSEN for Net Sales of Vivus Products during such calendar
quarter, with all such amounts reflected in United States Dollars. VIVUS and its
Affiliates and licensees shall keep complete and accurate records in sufficient
detail to enable the royalties payable hereunder to be determined.

 

3.4.                            Records; Inspection.  VIVUS shall keep, and
shall cause its Affiliates and licensees to keep, for a period of not less than
*** (***) years, true and complete records relating to the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

determination of Net Sales of Vivus Products and the royalties due to JANSSEN
pursuant to Section 3.2.  JANSSEN shall have the right, at its sole expense,
during the Term following the First Commercial Sale of any Vivus Product and
following reasonable notice, to inspect through an independent accountant
reasonably acceptable to VIVUS during regular business hours, the records of
VIVUS (or its Affiliates or licensees) relating to the sales of any Vivus
Products; provided, however, that such inspection shall not (i) take place more
often than once each calendar year and (ii) audit any records that date prior to
the date of the last inspection under this Section, and further provided that,
such accountants shall in strict confidence and report to JANSSEN only as to the
accuracy of the royalty statements and payments and the amount of any
underpayment.  Copies of such reports shall be supplied to VIVUS.  If any audit
or inspection of VIVUS’s records reveals an underpayment by VIVUS, VIVUS shall
make payment to JANSSEN of an amount equal to such underpayment within *** (***)
days following notification by JANSSEN to VIVUS of the amount underpaid.  In the
event that there has been an underpayment greater than or equal to *** percent
(***%), VIVUS shall reimburse JANSSEN for the reasonable costs of the relevant
audit or inspection.

 

3.5.                            Methods of Payment.  All royalties and other
payments to be made by VIVUS to JANSSEN hereunder shall be made by wire transfer
from a banking institution in the United States in Dollars in accordance with
instructions given in writing by JANSSEN.  All payments shall be made in
immediately available funds by electronic transfer by VIVUS, to the bank account
identified below or such other bank account as JANSSEN may designate in writing
to VIVUS.  Any payments due and payable under this Agreement on a date that is
not a Business Day may be made on the next Business Day.

 

Payment instructions are as follows:

 

***

 

3.6.                            Delay in Payment.  In case of any delay in
payment by VIVUS to JANSSEN, interest on the overdue payment will accrue at ***
as reported in The Wall Street Journal, as determined for each month on the last
Business Day of that month, plus *** percent (***%), assessed from the day
payment was initially due.  The foregoing interest will be due from VIVUS
without any notice of delinquency from JANSSEN.

 

3.7.                            Taxes.

 

3.7.1.                  VIVUS will make all payments to JANSSEN under this
Agreement without deduction or withholding for taxes except to the extent that
any such deduction or withholding is required by law in effect at the time of
payment.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

3.7.2.                  Any tax required to be withheld on amounts payable under
this Agreement will promptly be paid by VIVUS on behalf of JANSSEN to the
appropriate governmental authority, and VIVUS will furnish JANSSEN with proof of
payment of such tax.  Any such tax required to be withheld will be an expense of
and borne by JANSSEN.

 

3.7.3.                  VIVUS and JANSSEN will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by VIVUS
to secure a reduction in the rate of applicable withholding taxes.

 

Article 4
Prosecution and Enforcement of Assigned Patents

 

4.1.                            Prosecution and Enforcement.  As of the
Effective Date of this Agreement, VIVUS will become responsible for Prosecuting
and enforcing the Patents Rights at VIVUS’s sole cost and expense.

 

4.2.                            Cooperation.  As of the Effective Date, JANSSEN
shall reasonably cooperate with VIVUS to effect the transfer of the right to
Prosecute the Patent Rights before Patent Offices and initiate any enforcement
actions, including by executing all lawful documents required to vest title to
the Patent Rights in VIVUS.

 

4.3.                            Reimbursement of Transitional Prosecution
Costs.  From the Effective Date of this Agreement until such time during the
Term that any Patent Office having jurisdiction over any Patent Rights
officially recognizes VIVUS as the owner of such Patent Rights, JANSSEN shall
follow VIVUS’s reasonable directions with respect to the Prosecution of the
Patent Rights, and VIVUS shall reimburse JANSSEN for all reasonable, documented
out-of-pocket costs expended in connection therewith.

 

Article 5
Confidential Information

 

5.1.                            Public Announcements.  The existence and the
terms of this Agreement shall be treated by each Party as the other Party’s
Confidential Information.  JANSSEN hereby consents to VIVUS issuing the press
release appended to this Agreement as Attachment 3 following execution of the
Agreement.  Otherwise, neither Party shall originate any publicity, news
release, public announcements, or public disclosures, written or oral, whether
to the public or press, stockholders or otherwise, relating to this Agreement,
including its existence, the subject matter to which it relates, performance
under it or any of its terms, save only such announcements that are required to
be made by law, regulations, the rules of a securities exchange, or the order of
a court or other governmental body of competent jurisdiction or that are
otherwise agreed to by the Parties. Such announcements shall be brief and
factual.  If a Party decides to make such an announcement required by law
regulations, court order, or the rules of a securities exchange, or

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

desires to make any other public disclosure relating to this Agreement, it shall
give each other Party at least *** (***) Business Days advance notice, where
practicable, of the proposed text of the announcement or disclosure so that each
other Party shall have an opportunity to comment. To the extent that a reviewing
Party reasonably requests the deletion of any information in the proposed text,
the disclosing Party shall delete such information unless, in the reasonable
opinion of the disclosing Party’s legal counsel, such confidential information
is legally required to be fully disclosed. Nothing herein shall prevent a Party
from re-disclosing any factual information that has previously been disclosed to
the public, provided that such information remains accurate.

 

5.2.                            Confidentiality.  The Parties acknowledge that
it may be necessary or desirable for them to share certain proprietary or
confidential information or material (“Confidential Information”) to facilitate
their performance hereunder.  Each Party agrees to keep the other party’s
Confidential Information received during the Term of this Agreement in
confidence and not to disclose it to any Third Party or use the other Party’s
Confidential Information for any purpose other than for purposes hereunder,
without the prior written consent of the other Party.  The obligation of
confidentiality shall continue for a period of *** (***) years from the date of
execution of this Agreement.  Each Party may disclose the other Party’s
Confidential Information to its employees and consultants, and employees and
consultants of its Affiliates, who have a need to know such information and are
bound by obligations of confidentiality and non-use similar to those herein. 
Without limitation, each Party agrees to take reasonable precautions to prevent
the unauthorized disclosure to any Third Party of the Confidential Information
received from another Party hereunder.  In order to be deemed confidential, the
Confidential Information shall be supplied to the receiving Party in written
form and identified as being confidential or, if disclosed orally, shall be
confirmed in writing as being confidential within *** (***) days of its oral
disclosure.  Upon termination of this Agreement or at the disclosing Party’s
reasonable request, a receiving Party shall promptly return or destroy all
copies of the disclosing Party’s Confidential Information, except that one (1)
copy may be retained in archival legal files for the receiving Party to ensure
compliance hereunder.  The receiving Party’s obligation of confidentiality
hereunder, however, shall not apply to Confidential Information that:  (a) at
the time of disclosure to the receiving Party is published, known publicly or is
otherwise in the public domain; (b) after disclosure to the receiving Party is
published or becomes known publicly or otherwise becomes part of the public
domain through no fault of the receiving Party; (c) prior to the time of
disclosure to the receiving Party, was known to the receiving Party as evidenced
by its written records; (d) has been or is disclosed to the receiving Party in
good faith by a Third Party who was not, or is not, under any obligation of
confidentiality to the other Party at the time the Third Party discloses to the
receiving Party; or (e) is independently developed by or on behalf of the
receiving Party without reliance on the Information received hereunder as
evidenced by its written records.  Nothing herein, however, shall prohibit a
receiving Party from disclosing a disclosing Party’s Confidential Information to
the extent it is required to be disclosed by law, regulation, rules of a
securities exchange, or order of a court or other

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

governmental body of competent jurisdiction, provided that the receiving Party
gives the disclosing Party, prior to making any legally required disclosure,
prompt notice of such requirement and an opportunity to intervene to protect or
limit the disclosure.

 

5.3.                            SEC Filings and Other Disclosures.  In addition
to the disclosures that are permitted under Section 5.1 and that are permitted
generally for Confidential Information pursuant to Section 5.2, a Party may
disclose the terms of this Agreement (a) to the extent required, in the
reasonable opinion of such Party’s outside legal counsel, to comply with the
applicable rules and regulations promulgated by the United States Securities and
Exchange Commission or similar security regulatory authorities in other
countries, or (b) in connection with a prospective acquisition, merger,
financing or license for such Party, to prospective acquirers or merger
candidates or to existing or potential investors or licensees who are under an
obligation of confidentiality substantially consistent with the terms hereof.

 

Article 6
Representations and Warranties

 

6.1.                            Representations, Warranties of Each Party.  Each
Party hereby makes the following representations, warranties and covenants:

 

6.1.1.                  Authority.  As of the Execution Date, it has the full
right, power and authority to enter into this Agreement; this Agreement has been
duly executed by such Party and constitutes a legal, valid and binding
obligation of such Party, enforceable in accordance with its terms; and

 

6.1.2.                  No Conflicts.  The execution, delivery and performance
of this Agreement by such Party does not conflict with any material agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

 

6.2.                            Additional Representations and Warranties of
JANSSEN.  In addition to the representations and warranties made by JANSSEN
under Section 6.1, JANSSEN further represents and warrants that:

 

6.2.1.                  JANSSEN has the right to assign the Patent Rights on
behalf of it and its applicable Affiliates, and neither JANSSEN nor any of its
Affiliates has previously assigned, transferred, conveyed or otherwise
encumbered the rights, title and interest in the Patent Rights, and there are
currently no existing license agreements to which JANSSEN or any of its
Affiliates is a party for such Patent Rights;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

6.2.2.                  JANSSEN has not received written notice of any claim or
threatened claim by any Third Party that (i) such Third Party has any rights to
the Patent Rights or (ii) any issued patents within the Patent Rights are
invalid or unenforceable;

 

6.2.3.                  To JANSSEN’s knowledge as of the Execution Date (without
having conducted any investigation), there is no litigation threatened,
impending or existing against JANSSEN or to which JANSSEN is a party relating to
the Patent Rights;

 

6.2.4.                  To JANSSEN’s knowledge as of the Execution Date (without
having conducted any investigation), JANSSEN is not aware of any claim of
infringement of any patents owned or controlled by JANSSEN existing as of the
Execution Date of this Agreement, that are not included in the Patent Rights and
which JANSSEN could assert against VIVUS regarding its sales of any Formulated
Vivus Product for the Approved Indication.  For the avoidance of doubt, the
foregoing sentence does not apply to any other Vivus Product or any other
Indication for which VIVUS may obtain FDA approval to market any Vivus Product
in the future;

 

6.2.5.                  Contingent upon JANSSEN’s receipt of the Upfront Payment
set forth in Section 3.1, JANSSEN hereby covenants not to assert against VIVUS
in any court or other body of competent jurisdiction an infringement claim
alleging that any claim of any patent, excluding the Excluded Patents, that is
owned by JANSSEN as of the Execution Date, including but not limited to any
Non-Assigned Patent Right, whether such patent claim has issued as of the
Execution Date of this Agreement or issues thereafter from an application owned
by JANSSEN pending as of the Execution Date, covers the Formulated Vivus Product
labeled for the Approved Indication or its use for the Approved Indication,
including any Vivus Products sold by VIVUS prior to the Effective Date. 
Accordingly and for non-limiting purposes of illustration, in the event a claim
of any such JANSSEN-owned United States patent defines (recites) a formulated
pharmaceutical product reading on a Formulated Vivus Product made, used, offered
for sale, or sold in the United States or imported into the United States by
VIVUS, JANSSEN covenants not to assert against VIVUS an infringement claim that
such making, use, offer for sale, sales, or importation of such Formulated Vivus
Product by VIVUS infringes such claim of the JANSSEN-owned patent.  For the
avoidance of doubt, the foregoing covenant does not extend to any process for
manufacturing any Formulated Vivus Product, any composition of a Vivus Product
other than the Formulated Vivus Product labeled for the Approved Indication, or
any use other than the Approved Indication.  Further for the avoidance of doubt,
the foregoing covenant does not extend to any patents owned by any Affiliates of
JANSSEN; and

 

6.2.6.                  During the Term of this Agreement, JANSSEN will comply
in all material respects with all applicable laws and regulations concerning
JANSSEN’s obligations under this Agreement.

 

6.3.                            Additional Representations and Warranties of
VIVUS.  In addition to the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

representations and warranties made by VIVUS under Section 6.1, VIVUS further
represents and warrants that:

 

6.3.1.                  During the Term of this Agreement, VIVUS will comply in
all material respects with all applicable laws and regulations concerning the
development, commercialization, manufacture, use, distribution, and sale of
Vivus Products;

 

6.3.2.                  To VIVUS’s knowledge as of the Execution Date, VIVUS is
not aware of any patents owned by JANSSEN existing as of the Execution Date of
this Agreement, that are not included in the Patent Rights and which have one or
more claims covering any Formulated Vivus Product or its use for the Approved
Indication; and

 

6.3.3.                  During the Term of this Agreement, VIVUS will comply in
all material respects with all applicable laws and regulations concerning
VIVUS’s obligations under this Agreement.

 

6.4.                            No Implication by JANSSEN.  Except as expressly
stated herein, nothing in the Agreement will be construed as:

 

(a)                                 a warranty or representation by JANSSEN as
to the enforceability, validity or patentability or scope of any of the Patent
Rights;

 

(b)                                 a warranty or representation by JANSSEN that
any Product or any other thing that has been or will be made, used, sold,
offered for sale, or imported under any Patent Rights is or will be free from
infringement of any patents or other intellectual property rights of any Third
Parties or Affiliates of JANSSEN;

 

(c)                                  a warranty or representation by JANSSEN
that any Patent Rights cover any Vivus Products; or

 

(d)                                 a grant, by implication, estoppel, or
otherwise, of any licenses or rights under patents or other intellectual
property rights other than that expressly included in this Agreement.

 

6.5.                            Disclaimer of Warranties.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, NEITHER OF THE PARTIES MAKES ANY REPRESENTATIONS OR
EXTENDS ANY WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO ANY PATENT RIGHTS TRANSFERRED HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTY OF ENFORCEABILITY, VALIDITY, PATENTABILITY,
NONINFRINGEMENT, OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

Article 7
Indemnification and Insurance

 

7.1.                            Indemnification.

 

7.1.1                     Indemnification by VIVUS.  Subject to Section 7.2,
VIVUS shall indemnify, defend and hold harmless JANSSEN and its Affiliates, and
their respective directors, officers, employees and agents (each, a “JANSSEN
Indemnified Party”) from and against any and all liability, loss, damage,
expense (including reasonable attorneys’ fees and expenses) and cost
(collectively, “Liability”) arising out of or relating to claims of any nature
by any Third Parties:  (a) arising out of or relating to any breach by VIVUS of
any of its representations, warranties or covenants set forth herein; or (b)
relating to the development, commercialization, administration, use or
manufacture of, or any other activity involving, any Vivus Product by or on
behalf of VIVUS before, on, or after the Execution Date, except, in each case
(a) and (b), to the extent caused by the gross negligence or willful misconduct
of a JANSSEN Indemnified Party.

 

7.1.2                     Indemnification by JANSSEN.  Subject to Section 7.2,
JANSSEN will indemnify, defend and hold harmless VIVUS and its Affiliates, and
their respective directors, officers, employees and agents (each, a “VIVUS
Indemnified Party”) from and against any and all Liability arising out of or
relating to claims of any nature by any Third Parties arising out of or relating
to any breach by JANSSEN of any of its representations, warranties or covenants
set forth herein, except, in each case, to the extent caused by the gross
negligence or willful misconduct of a VIVUS Indemnified Party.

 

7.2                               Conditions to Indemnification.  If either a
JANSSEN Indemnified Party or a VIVUS Indemnified Party (each, an “Indemnified
Party”) intends to claim indemnification under Article 7, the Indemnified Party
shall (a) give the other Party (the “Indemnifying Party”) reasonably prompt
written notice of any Liability in respect of which the Indemnified Party
intends to claim such indemnification, (b) reasonably cooperate with the
Indemnifying Party at the Indemnifying Party’s request and expense, in the
defense or settlement of the claim, and (c) give the Indemnifying Party the
right to control the defense or settlement of the claim, except that the
Indemnifying Party shall not enter into any settlement that adversely affects
the Indemnified Party’s rights or obligations without the Indemnified Party’s
prior express written consent, which will not be unreasonably withheld or
delayed.  The Indemnified Party may participate in the defense or settlement of
any such claim at its own expense with counsel of its choosing.  Notwithstanding
the foregoing, any failure of the Indemnified Party to comply with the
provisions of this Section 7.2 will not relieve the Indemnifying Party of any
defense or indemnity obligations hereunder except to the extent that the
Indemnifying Party is prejudiced by such failure.

 

7.3                               Limitations of Indemnification.  SUBJECT TO
AND WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT
TO THIRD

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

PARTY CLAIMS UNDER SECTION 7.1, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE
LIABLE TO THE OTHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS, MILESTONES OR
ROYALTIES, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT
MATTER.

 

7.4                               Insurance.  During the Term of this Agreement,
VIVUS shall procure and maintain, at its sole cost and expense, general
liability insurance, including product liability coverage, with bodily injury,
death and property damage limits, in such amounts and with such scope of
coverage as is consistent with drug industry standards for Vivus Products of a
similar nature and in amounts sufficient to cover its indemnification
obligations under Section 7.1.1.  Upon JANSSEN’s written request, VIVUS shall
furnish to JANSSEN evidence of coverage stating that all insurance required
under this Agreement is in force, which evidence shall indicate any deductible
and self-insured retention and the effective expiration dates of the policies. 
VIVUS shall give JANSSEN prompt written notice of any cancellation or
non-renewal of such insurance policies including, if provided to VIVUS from the
insurer, the basis for such cancellation or non-renewal.

 

Article 8

Term and Termination

 

8.1                               Term.  The term of this Agreement will
commence on the Execution Date and will extend, unless this Agreement is
terminated earlier in accordance with this Article 8, until the expiration of
all Patent Rights (the “Term”).

 

8.2                               Early Termination for Material Breach.  The
failure by a Party to comply with any of the material obligations contained in
this Agreement shall entitle the other Party to give notice to have the default
cured.  If such default is not cured within *** (***) days after the receipt of
such notice, or if by its nature such default could not be cured within ***
(***) days, the notifying Party shall be entitled, without prejudice to any of
its other rights conferred on it by this Agreement, and in addition to any other
remedies that may be available to it, to terminate this Agreement, effective
upon assignment of the Patent Rights to JANSSEN pursuant to Section 8.4 below; 
provided, however, that in the event of a good faith Dispute with respect to the
existence of a material breach or cure thereof, the *** (***) day cure period
shall be tolled until such time as the Dispute is resolved pursuant to Article 9
herein.

 

8.3                               Early Termination for Bankruptcy. 
Notwithstanding anything to the contrary set forth in this Agreement, upon the
Bankruptcy of either Party (or its successor in interest in the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

event this Agreement is assigned as permitted hereunder), the other Party may,
by notice to the Bankrupt Party, terminate this Agreement, effective upon
assignment of the Patent Rights to JANSSEN pursuant to Section 8.4 below.

 

8.4                               Reassignment of Patent Rights with
Termination.  If either Party elects to terminate this Agreement under Section
8.2 or Section 8.3, VIVUS shall assign and transfer to JANSSEN VIVUS’s entire
right, title and interest in and to the Patent Rights remaining at the date of
such termination by executing an instrument to such effect in form and substance
reasonably satisfactory to JANSSEN and will perform all other actions reasonably
requested by JANSSEN to effect and confirm such transfer.

 

8.5                               Survival of Obligations.  The expiration or
termination of this Agreement will not relieve the Parties of any rights or
obligations accruing prior to such termination, and any such termination will be
without prejudice to the rights of either Party against the other.  The
provisions of Articles 4, 5, 6, 7, 8.4, 9, and 10 will survive any expiration or
termination of this Agreement. Additionally, VIVUS’s ownership of the Patent
Rights as of the Effective Date shall in no event be affected by the expiration
or termination of this Agreement, except upon early termination as provided in
Section 8.4.

 

Article 9
Dispute Resolution; Governing Law

 

9.1                               Mediation.  In the event of any controversy or
claim arising out of or relating to this Agreement, including any involving any
Affiliates of any Party, (a “Dispute”), a Party seeking to resolve such Dispute
shall provide notice thereof to the other Party.  Any Dispute shall first be
submitted to mediation according to the Commercial Mediation Procedures of the
American Arbitration Association (“AAA”)  (see www.adr.org).  Such mediation
shall be attended on behalf of each Party for at least one session by a senior
business person with authority to resolve the Dispute.  Any period of
limitations that would otherwise expire between the initiation of a mediation
and its conclusion shall be extended until *** days after the conclusion of the
mediation.

 

9.2                               Arbitration.  Any Dispute that cannot be
resolved by mediation within *** days of notice by one Party to the other of the
existence of a Dispute (unless the Parties agree to extend that period) shall be
resolved by arbitration in accordance with the Commercial Arbitration Rules of
the AAA (“AAA Rules”; see www.adr.org) and the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The arbitration shall be conducted in New York, New York, by ***
appointed in accordance with the AAA Rules.  The arbitrator shall follow the
ICDR Guidelines for Arbitrators Concerning Exchanges of Information in managing
and ruling on requests for discovery.  The arbitrator, by accepting appointment,
undertakes to exert her or his best efforts to conduct the process so as to
issue an award within *** months of her or his appointment, but

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

failure to meet that timetable shall not affect the validity of the award.  The
arbitrator shall decide the Dispute in accordance with the substantive law as
provided in Section 8.3 below. The arbitrator may not award punitive or
consequential damages, nor may the arbitrator apply any multiplier to any award
of actual damages, except as may be required by statute.  The award of the
arbitrator may be entered in any court of competent jurisdiction.

 

9.3                               Governing Law.  This Agreement will be
governed by and interpreted in accordance with the laws of the State of New York
without reference to its choice of laws or conflicts of laws provisions.

 

Article 10
Miscellaneous

 

10.1                        Entire Agreement.  This Agreement, including each
attachment and any other exhibit or schedule hereto, constitutes and contains
the entire understanding and agreement of the Parties respecting the subject
matter of this Agreement and cancels and supersedes any and all prior or
contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter.

 

10.2                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

10.3                        Binding Effect.  This Agreement and the rights
granted herein will be binding upon, and will inure to the benefit of JANSSEN,
VIVUS and their respective lawful successors and permitted assigns.

 

10.4                        Assignment.  Neither Party may assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other relevant Party, which will not be unreasonably withheld, provided that
any Party may transfer this Agreement to an Affiliate without any requirement
that it obtain the consent of the other Party and further provided that any
Party may transfer this Agreement to a successor in connection with the transfer
of all or substantially all of its assets or that portion of its business
pertaining to the subject matter of this Agreement, whether by merger,
consolidation, sale of assets, or otherwise, without any requirement that it
obtain the consent of the other Party.

 

10.5                        Use of Names.  Except as expressly provided, no
right, expressed or implied, is granted by this Agreement to a Party to use in
any manner the name or any other trade name of the other Party or its Affiliates
in connection with this Agreement.

 

10.6                        No Waiver.  No waiver, modification or amendment of
any provision of this Agreement will be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.  The failure of
either Party to assert a right hereunder or to insist upon

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition.

 

10.7                        Independent Contractors.  The Parties are
independent contractors and not agents or employees of the other Party under
this Agreement.  Nothing contained in this Agreement is intended nor is to be
construed so as to constitute JANSSEN or VIVUS as partners or joint venturers
with respect to this Agreement.  No Party will have any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other Party or to bind the other Party to any other contract, agreement or
undertaking with any Third Party except as may be explicitly provided for herein
or authorized in writing.

 

10.8                        Notices and Deliveries.  Any notices, request,
delivery, approval or consent required or permitted to be given under this
Agreement will be in writing and will be deemed to have been sufficiently given
when it is received, whether delivered in person, transmitted by facsimile with
contemporaneous confirmation, delivered by registered letter (or its equivalent)
or delivered by certified overnight courier service, to the Party to which it is
directed at its address shown below or such other address as such Party will
have last given by notice to the other Parties.

 

If to VIVUS:

 

VIVUS, Inc.

351 E. Evelyn Ave.

Mountain View, California 94041

Attention: Chief Executive Officer

 

with a copy to:

 

VIVUS, Inc.

351 E. Evelyn Ave.

Mountain View, CA 94041

Attention: General Counsel

 

If to JANSSEN:

 

Janssen Pharmaceuticals, Inc.

1125 Trenton-Harbourton Road
Titusville, NJ 08560
Attention:  President

 

with a copy to:

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

Chief Intellectual Property Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Facsimile:  732-524-2138

 

10.9                        Severability.  In the event that any provision of
this Agreement will, for any reason, be held to be invalid or unenforceable in
any respect, such invalidity or unenforceability will not affect any other
provision hereof, and this Agreement will be construed as if such invalid or
unenforceable provision had not been included herein.

 

10.10                 Advice of Counsel.  Each Party acknowledges and agrees it
has participated in the drafting of this Agreement.  In interpreting and
applying the terms and provisions of this Agreement, the Parties agree that no
presumption will exist or be implied against the Party which drafted such terms
and provisions.

 

10.11                 Counterparts.  This Agreement may be executed in any
number of counterparts (including by facsimile or electronic transmission), each
of which need not contain the signature of more than one Party, but all such
counterparts taken together will constitute one and the same agreement. 
Signatures provided by facsimile transmission or in Adobe™ Portable Document
Format (PDF) sent by electronic mail shall be deemed to be original signatures.

 

10.12                 Waiver.  Except as specifically provided for herein, the
waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy will not operate or be construed as a
continuing waiver of same or of any other of such Party’s rights or remedies
provided in this Agreement.

 

10.13                 Compliance with Laws.  Each Party will comply with all
applicable laws, rules, regulations and orders of the United States and
applicable foreign countries and supra-governmental organizations and all
jurisdictions and any agency or court thereof in connection with this Agreement
and the transactions contemplated thereby.

 

10.14                 Construction.  Except where the context requires
otherwise, whenever used the singular includes the plural, the plural includes
the singular, the use of any gender is applicable to all genders and the word
“or” has the inclusive meaning represented by the phrase “and/or”.  Whenever
this Agreement refers to a number of days, unless otherwise specified, such
number refers to calendar days.  The headings of this Agreement and any
descriptions of Attachments and Exhibits or descriptions of cross-references are
for convenience of reference only and do not define, describe, extend or limit
the scope or intent of this Agreement or the scope or intent of any provision
contained in this Agreement.  The terms “including,” “include(s),” “such as,”
and “for example” as used in this Agreement mean including the generality of any
description

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

preceding such term and will be deemed to be followed by “without limitation”.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date specified below.

 

 

JANSSEN PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Steven Bariahtaris

 

Name:

Steven Bariahtaris

 

Title:

Treasurer

 

Date:

August 23, 2014

 

 

 

 

 

 

 

VIVUS, INC.

 

 

 

 

 

 

 

By:

/s/ Svai Sanford

 

Name:

Svai Sanford

 

Title:

CFO

 

Date:

August 24, 2014

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

Attachment 1

Patent Rights

 

***

 

Anticonvulsant Derivatives Useful in Treating Obesity

 

Country

 

Patent Number

***

 

***

United States

 

6,071,537

***

 

***

 

***

 

Anticonvulsant Derivatives Useful in Reducing Blood Glucose Levels

 

Country

 

Patent Number

***

 

***

United States

 

6,362,220

 

***

 

Country

 

Patent Number

***

 

***

 

***

 

Country

 

Patent Number

***

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

Attachment 2

Form of Patent Assignment

 

GENERAL PATENT ASSIGNMENT

 

WHEREAS, JANSSEN PHARMACEUTICALS, INC. a corporation of the State of
Pennsylvania, having its place of business at 1125 Trenton-Harbourton Road,
Titusville, NJ 08560 (hereinafter called “Assignor”), has established certain
ownership rights in and to the patents and patent applications identified in the
attached Exhibit (the “Patents”); and

 

WHEREAS, VIVUS, INC., a corporation of the State of Delaware, having its place
of business at 351 E. Evelyn Ave., Mountain View, California 94041 (hereinafter
called “Assignee”), desires to acquire all of Assignor’s right, title and
interest in and to the Patents; and

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor does hereby assign and transfer unto Assignee, and
Assignee does hereby accept, all of Assignor’s rights, title and interest in and
to the Patents.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this General Patent
Assignment to be executed by their duly authorized officers or agents on this
     day of       , 2013.

 

 

ASSIGNOR:   JANSSEN PHARMACEUTICALS, INC.

 

 

 

 

BY:

 

 

 

 

 

TITLE:

 

 

 

 

 

NOTARIZATION:

 

 

 

 

 

ASSIGNEE: VIVUS, INC.

 

 

 

 

BY:

 

 

 

 

 

TITLE:

 

 

 

 

 

NOTARIZATION:

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

Attachment 3

Vivus Press Release

 

GRAPHIC [g196181kg05i001.jpg]

 

VIVUS, Inc.

Dana B. Shinbaum

Corporate Development &
Investor Relations

shinbaum@vivus.com

650-934-5200

Investor Relations: The Trout Group

Brian Korb

Senior Vice President

bkorb@troutgroup.com

646-378-2923

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

VIVUS ANNOUNCES ACQUISITION OF TOPIRAMATE-RELATED PATENTS
FROM JANSSEN PHARMACEUTICALS

 

MOUNTAIN VIEW, Calif., August 25, 2014 — VIVUS, Inc. (NASDAQ: VVUS) today
announced the acquisition of a group of patents from Janssen
Pharmaceuticals, Inc. covering uses of topiramate as monotherapy and in
combination with other pharmaceutical agents to treat a variety of medical
conditions.

 

Janssen has agreed to dismiss the lawsuit it brought against VIVUS on August 22,
2014 in the U.S. District Court for the District of Delaware (Case
No. 1:14-cv-01088 UNA).

 

The patents acquired by VIVUS — including U.S. 6,071,537 (Shank), U.S. 6,362,220
(Cottrell) and others — are directed to methods of using topiramate to treat
obesity, lower blood pressure and lipid parameters, and reduce blood glucose.
VIVUS also assumed all rights under Janssen’s license for U.S. 6,323,236
(McElroy), owned by the University of Cincinnati, and will be responsible for
all future financial obligations under that license. The McElroy patent is
directed to methods of using topiramate to treat impulse control disorders.

 

VIVUS will pay a one-time upfront fee and a royalty to Janssen on Qsymia product
sales for an assignment of these topiramate-related patents owned by Janssen.
VIVUS has an option to buy out the royalty for a predetermined amount.

 

About Qsymia

 

Qsymia® is approved in the U.S. and is indicated as an adjunct to a
reduced-calorie diet and increased physical activity for chronic weight
management in adults with an initial body mass index (BMI) of 30 kg/m2 or
greater (obese) or 27 kg/m2 or greater (overweight) in the presence of at least
one weight-related medical condition such as high blood pressure, type 2
diabetes, or high cholesterol.

 

The effect of Qsymia on cardiovascular morbidity and mortality has not been
established. The safety and effectiveness of Qsymia in combination with other
products intended for weight loss, including prescription and over-the-counter
drugs, and herbal preparations, have not been established.

 

Important Safety Information

 

Qsymia® (phentermine and topiramate extended-release) capsules CIV is
contraindicated in pregnancy; in patients with glaucoma; in hyperthyroidism; in
patients receiving treatment or within 14 days following treatment with
monoamine oxidase inhibitors (MAOIs); or in patients with hypersensitivity to
sympathomimetic amines, topiramate, or any of the inactive ingredients in
Qsymia.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

Qsymia can cause fetal harm. Females of reproductive potential should have a
negative pregnancy test before treatment and monthly thereafter and use
effective contraception consistently during Qsymia therapy. If a patient becomes
pregnant while taking Qsymia, treatment should be discontinued immediately, and
the patient should be informed of the potential hazard to the fetus.

 

The most commonly observed side effects in controlled clinical studies, 5% or
greater and at least 1.5 times placebo, include paraesthesia, dizziness,
dysgeusia, insomnia, constipation, and dry mouth.

 

About VIVUS

 

VIVUS is a biopharmaceutical company commercializing Qsymia® (phentermine and
topiramate extended-release) capsules CIV for the treatment of obesity. For more
information about the company, please visit www.vivus.com.

 

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995. These statements may be
identified by the use of forward-looking words such as “anticipate,” “believe,”
“forecast,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,”
“potential,” “predict,” “opportunity” and “should,” among others. There are a
number of factors that could cause actual events to differ materially from those
indicated by such forward-looking statements. VIVUS does not undertake an
obligation to update or revise any forward-looking statements. Investors should
read the risk factors set forth in VIVUS’s Form 10-K for the year ended December
31, 2013 as filed on February 28, 2014 and as amended by the Form 10-K/A filed
on April 30, 2014, and periodic reports filed with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

Attachment 4

Non-Assigned Patent Rights

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

Attachment 5

Formulated Vivus Product

 

1.              Capsule Product: Capsules are a combination oral product
comprised of immediate-release phentermine hydrochloride (as the free base) and
extended-release topiramate free acid taken once daily in the morning in four
dosage strengths:

 

phentermine 3.75 mg and topiramate free acid 23 mg extended release capsules

phentermine 7.5 mg and topiramate free acid 46 mg extended release capsules

phentermine 11.25 mg and topiramate free acid 69 mg extended release capsules

phentermine 15 mg and topiramate 92 mg free acid extended release capsules

 

Each capsule contains the following inactive ingredients: methylcellulose,
sucrose, starch, microcrystalline cellulose, ethylcellulose, povidone, gelatin,
talc, titanium dioxide, FD&C Red#3, FD&C Yellow #5 and #6, and pharmaceutical
black and white inks.

 

2.              ***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

Attachment 6

Notice of Dismissal

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

JANSSEN PHARMACEUTICALS, INC.,

)

 

 

)

 

Plaintiff,

)

 

 

)

 

v.

)

C.A. No. 14-1088-UNA

 

)

 

VIVUS, INC.,

)

 

 

)

 

Defendant.

)

 

 

)

 

 

NOTICE OF DISMISSAL

 

Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
plaintiff hereby dismisses this action.

 

 

 

 

ASHBY & GEDDES

 

 

 

 

 

/s/

Of Counsel:

 

 

 

Barbara L. Mullin

Matthew A. Pearson

Matthew G. Hartman

Jason E. Weil

AKIN GUMP STRAUSS HAUER & FELD LLP

Two Commerce Square

2001 Market Street, Suite 4100

Philadelphia, PA 19103-7013

(215) 965-1200

bmullin@akingump.com

mpearson@akingump.com

 

Steven J. Balick (#2114)

Lauren E. Maguire (#4261)

Andrew C. Mayo (#5207)

500 Delaware Avenue, 8th Floor

P.O. Box 1150

Wilmington, DE 19899

302-654-1888

sbalick@ashby-geddes.com
lmaguire@ashby-geddes.com

amayo@ashby-geddes.com

 

Attorneys for Plaintiff

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

mhartman@akingump.com

jweil@akingump.com

 

Dated:  August       , 2014

 

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------